      Case 2:20-cv-00853-BNW Document 19
                                      18 Filed 01/15/21
                                               01/11/21 Page 1 of 2
                                                                  3



 1   Cyrus Safa
     Nevada Bar No: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: Rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     411 E. Bonneville Avenue, #505
 7   Las Vegas, NV 89101
     Tel.: (702) 382-2030
 8   Fax: (702) 684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9   LINDA J. SUICA
10
11
12                        UNITED STATES DISTRICT COURT
13                                DISTRICT OF NEVADA
14
15   LINDA J. SUICA                            )   Case No.: 2:20-cv-00853-BNW
                                               )
16                Plaintiff,                   )   STIPULATION TO EXTEND TIME
     v.                                        )   TO FILE MOTION FOR REVERSAL
17                                             )   AND/OR REMAND
     ANDREW SAUL,                              )
18   Commissioner of Social Security,          )   (FIRST REQUEST)
                                               )
19                                             )
                  Defendant.                   )
20                                             )
21
22         Plaintiff Linda J. Suica and Defendant Andrew Saul, Commissioner of
23   Social Security, through their undersigned attorneys, stipulate, subject to this
24   court’s approval, to extend the time by 10 days from January 11, 2021 to January
25   21, 2021 for Plaintiff to file a motion for reversal and/or remand, with all other
26   dates in the Court’s order extended accordingly. This is Plaintiff's first
27
                                               -1-
28
      Case 2:20-cv-00853-BNW Document 19
                                      18 Filed 01/15/21
                                               01/11/21 Page 2 of 2
                                                                  3



 1   request for an extension. This request is made at the request of Plaintiff’s counsel
 2   to allow additional time to fully research the issues presented. Within the last two
 3   weeks, an attorney at Counsel’s firm who is a member of the United States Naval
 4   Reserve, has been called to active duty. Due to the relatively short notice, Counsel
 5   has dedicated time in the last few days to helping with the reassignment of cases
 6   internally. As a result, Counsel requires additional time to competently complete
 7   the briefing of this matter.
 8
 9   DATE: January 11, 2021             Respectfully submitted,
10                                      LAWRENCE D. ROHLFING

11                                             /s/ Cyrus Safa
                                    BY: _______________________
12                                      Cyrus Safa
                                        Attorney for plaintiff Ms. Linda J. Suica
13
14
15   DATE: January 11, 2021             NICHOLAS A. TRUTANICH
                                        United States Attorney
16
17
                                        /s/ Allison J. Cheung
18                                  BY: ____________________________
                                       Allison J. Cheung
19                                     Special Assistant United States Attorney
                                       Attorneys for defendant Andrew Saul
20                                     Commissioner of Social Security
                                      |*authorized by e-mail|
21
22   IT IS SO ORDERED
23
24   DATE: January 15, 2021.
                                ___________________________________
25                              THE HONORABLE BRENDA WEKSLER
                                UNITED STATES MAGISTRATE JUDGE
26
27
                                                 -2-
28
